DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-14 and 20 are pending and presented for examination. Claims 1, 6, 7, 9 and 20 were amended and claims 15-19 were cancelled via the instant amendment dated 10 May 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 10 May 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 4 and 6 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment making them dependent upon 2 and 1 respectively.

The objection to claim 7 for being improperly dependent is WITHDRAWN as the claim is now in independent form.
The rejection of claims 1, 2, 4, 8 and 12 under 35 U.S.C. 102(a0(1) over Adachi is WITHDRAWN over the instant amendment requiring the conductivity of <0.15 w/mK as Adachi does not expressly state or suggest such thermal conductivity.

The rejection of claims 1, 8 and 9 under 35 U.S.C. 102(a)(1) over Masuyama is WITHDRAWN over the instant amendment requiring the conductivity of <0.15 w/mK as Masuyama does not expressly state 

The rejection of claims 1, 2 and 9 under 35 U.S.C. 103 over Laventis is WITHDRAWN over the instant amendment requiring the conductivity of <0.15 w/mK as Leventis does not expressly state or suggest such thermal conductivity.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-14 are allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 29 September 2020, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As to claim 1, none of the cited prior art either alone or in combination discloses an insulating material comprising a hybrid silica gel comprising a silica particle network wherein the silica is joined by at least partially hydrolyzed silica precursor such that the gel has a thermal conductivity of 0.15W/mK or less for reasons already of record. Newly cited CN103949228B to He et al., discloses a magnetic silica gel intermixed with iron oxide crosslinked via TEOS/PTMS but does not expressly state the transmittance, thermal conductivity, or thermal resistivity and given the presence of iron oxide it would not be expected to have the same properties. “CONSTRUCTION OF A MULTI-FUNCTIONAL CRYOGENIC PROPELLANT TANK WITH CROSS LINKED SILICA AEROGEL” to Reinheimer discloses a silica gel comprising a silica particle network which is crosslinked via isocyanate not a silica precursor.
As to claims 7 and 9, these claims are allowable for reasons already of record.
As to claim 20, the claim recites the allowable subject matter of claim 1 so it is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759